PD-0445-15
         FILED IN
                                                                        COURT OF CRIMINAL APPEALS
COURT OF CRIMINALAPPEALS                                                                AUSTIN, TEXAS
                                                                       Transmitted 10/27/2015 1:59:16 PM
      October 27, 2015                                                   Accepted 10/27/2015 2:21:49 PM
                                                                                         ABEL ACOSTA
                                 No. PD-0445-15                                                  CLERK
   ABEL ACOSTA, CLERK


                         IN THE COURT OF CRIMINAL APPEALS
                                       OF TEXAS


                                THE STATE OF TEXAS,
                                                        Appellant,
                                           v.



                               DAVID FREDERICK CARY,
                                                        Appellee.


         On Appeal from the Court of Appeals, Fifth District of Texas at Dallas
                           Court of Appeals No. 05-13-01010-CR


                     STATE'S UNOPPOSED MOTION FOR LEAVE
                             TO FILE A REPLY BRIEF



        KEN PAXTON                                         JOSEPH P. CORCORAN
        Attorney General of Texas                       Assistant Attorney General
                                                              Supervising Attorney
        CHARLES E. ROY                                     for Non-Capital Appeals
        First Assistant Attorney General                 Criminal Appeals Division
                                                             State Bar No. 00793549
        EDWARD L. MARSHALL                      Joseph.Corcoran@TexasAttorneyGeneral.gov
        Chief, Criminal Appeals Division
                                                   P. O. Box 12548, Capitol Station
        ADRIENNE McFARLAND                                      Austin, Texas 78711
        Deputy Attorney General                           Telephone: (512) 936-1400
        for Criminal Justice                               Facsimile: (512) 936-1280




                             ATTORNEYS FOR THE STATE
TO THE HONORABLE JUSTICES OF THE COURT OF CRIMINAL
APPEALS:

     Pursuant to Rule 70.4 of the Texas Rules of Appellate Procedure,

the State respectfully requests leave to file its State's Reply Brief, which

was previously submitted on October 26, 2015. The State requests such

leave in order to address arguments raised in Appellee's Brief, filed with

the Court on October 5, 2015. The undersigned conferred with Appellee's

counsel of record on October 27, 2015, who is unopposed to this motion.

     WHEREFORE, PREMISES CONSIDERED, the State of Texas

respectfully requests that the Court grant this, the State's Unopposed

Motion for Leave to File a Reply Brief.

                                   Respectfully submitted,


                                   KEN PAXTON
                                   Attorney General of Texas

                                   CHARLES E. ROY
                                   First Assistant Attorney General

                                   ADRIENNE McFARLAND
                                   Deputy Attorney General
                                   for Criminal Justice


                                   EDWARD L. MARSHALL
                                   Chief, Criminal Appeals Division
                /s/ Joseph P. Corcoran
*Lead Counsel   JOSEPH P. CORCORAN*
                Assistant Attorney General
                Supervising Attorney
                 for Non-Capital Appeals
                Criminal Appeals Division
                State Bar No. 00793549
                Joseph.Corcoran@TexasAttorneyGeneral.gov

                P.O. Box 12548, Capitol Station
                Austin, Texas     78711-2548
                Telephone: (512) 936-1400
                Facsimile: (512) 936-1280

                ATTORNEYS FOR THE STATE
                 CERTIFICATE OF CONFERENCE

     I hereby certify that I conferred with Mr. John Helms prior to the

filing of this motion, and he indicated that he did not oppose the

extension.



                                /s/ Joseph P. Corcoran
                                JOSEPH P. CORCORAN
                                Assistant Attorney General
                     CERTIFICATE OF SERVICE

     Pursuant to Rule 9.5(b)(1) of the Texas Rules of Appellate

Procedure, I do hereby certify that if the email address of attorneys

designated below is on file with the electronic filing manager, a true and

correct copy of the foregoing notice was served electronically by that

electronic filing manager, on the following attorneys via electronic mail:

     John Michael Helms Jr.
     Attorney for Appellant

Moreover, I do hereby certify that if the email addresses for the

designated attorneys are not on file with the electronic filing manager, a

true and correct copy of the foregoing pleading was served by email,

addressed to:


     John Michael Helms Jr.
     iohn@iohnhelmslaw.com

                                  /s/ Joseph P. Corcoran
                                  JOSEPH P. CORCORAN
                                  Assistant Attorney General